Exhibit 10.1

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE INDICATED BY INCLUSION OF THE SYMBOL *.  A COMPLETE UNREDACTED
VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

Eagle Bancorp, Inc.

Senior Executive Annual Incentive Plan

 

Performance Year 2014

 

--------------------------------------------------------------------------------


 

Eagle Bancorp, Inc. and EagleBank

Executive Annual Incentive Plan

Plan Document and Administrative Guidelines

 

This Annual Incentive Plan is for the Executive Management Team of Eagle
Bancorp, Inc. (“Company”) and EagleBank.  The annual incentive plan is designed
to compensate plan participants for the attainment of specified overall bank and
individual goals.  The objective is to align the interests of senior executives
with the interests of the Bank in obtaining superior financial results.

 

The Plan operates on a calendar year basis (January 1st to December 31st).  This
same calendar year is the performance-period for determining the amount of
incentive awards to be paid following year end.

 

PERFORMANCE CRITERIA

 

·              Bank Performance - For all plan participants, a portion of the
annual incentive will be based on overall bank performance.  The Compensation
Committee will approve bank wide goals for each senior staff member on an annual
basis.  In addition, they will review the Bank’s annual incentive programs to
ensure they do not encourage risky behavior.

 

·              Strategic Performance - All participants are encouraged to work
towards our strategic plan, with certain participants rated on their
participation. Those individuals will have a level of fifteen percent (15%) up
to twenty-five percent (25%) of the annual incentive will be based on
achievement of bank strategic goals.

 

·              Individual Performance - For all participants, individual
performance in meeting outlined expectations, as determined by annual
performance evaluations, will represent at least fifteen percent (15%) of the
plan participant’s incentive payout.

 

PERFORMANCE STANDARDS

 

For each performance factor (Overall Bank, and Individual), an appropriate
standard of performance must be established with three essential performance
points:

 

·              Threshold Performance:  That level of performance for each
objective below which no award will be given.  Threshold performance will be 85%
of target expectations.

 

·              Target Performance:  The level of performance for each objective
at budgeted goals.  The budgeted, or expected, level of performance is based
upon historical data, and management’s best judgment as to expected performance
during the upcoming performance period.  The Compensation Committee will approve
bank wide goals on an annual basis.

 

·              Target Plus Performance:  The target plus performance level is
not capped, and will be paid in proportion to the results achieved in excess of
15% above target; however we include it to show potential payouts if we exceed
target goals by 15%.

 

--------------------------------------------------------------------------------


 

·      Peer Performance Factor:   Assuming Target Plus Performance is achieved,
and assuming individual performance warrants, an additional Peer Performance
Factor will be applied to the bonus amount based on alignment with peer
performance and compensation.

 

NOTE ON PEER PERFORMANCE FACTOR:  The peer performance factor is an additional
adjustment based on overall performance of Bank and Executive.  Overall
performance above the target performance levels will be measured against that of
peers, so that participants are eligible to be compensated relative to peer
performance within the construct of the SEIP.  For example, participants who
perform at the 75th percentile, relative to peers, will be eligible to be
compensated at the 75th percentile as compared to peers, subject to individual
performance.  Likewise, participants who perform at the 90th percentile,
relative to peers, will be eligible to be compensated at the 90th percentile as
compared to peers, subject to individual performance.  Peer performance will be
measured on overall bank performance and/or specific performance metrics (e.g.,
NPA’s) for areas of primary responsibility.

 

PLAN PAYOUTS

 

The Net Operating Income, Threshold level, must be met for there to be any
payment made for the Bank Performance and Strategic Performance categories. 
Participants will still be eligible to receive a payout for Individual
Performance.

 

After all performance results are available at year-end, the awards will be
calculated for each Plan participant and approved by the CEO, and Compensation
Committee.  The Compensation Committee has the discretion to pay out annual
incentives in cash or awards of restricted stock under the 2006 Stock Plan.

 

The actual award payouts will be calculated using a ratable approach, where
award payouts are calculated as a proportion of minimum, target and target plus
award opportunities.  If actual performance falls between a performance level,
the payout will also fall between the pre-defined performance level on a
pro-rated basis.  A Plan participant must be an employee at the time of the
award payout in order to receive a payout.  The result of the performance
criteria is calculated as a percent of base salary for participants during the
current Plan year.  Plan payouts will be made no later than 75 days after the
year end.

 

EGBN has the right to recover any incentive payments that were made based on
material misstatements or inaccurate performance metrics.

 

PLAN ADMINISTRATION

 

Responsibilities of the Compensation Committee:  The Compensation Committee has
the responsibility to approve, amend, or terminate the Plan as necessary.  The
actions of the Compensation Committee shall be final and binding on all
parties.  The Compensation Committee shall also review the operating rules of
the Plan on an annual basis and revise these rules if necessary.  The
Compensation Committee also has the sole ability to decide if an extraordinary
event(1) totally outside of management’s influence, be it a windfall or a
shortfall, has occurred during the current Plan year, and whether the figures
should be adjusted to neutralize the effects of such events.  After approval by
the Compensation Committee, management shall, as soon as practical, inform each
of the Plan participants under the Plan of their potential award under the
operating rules adopted for the Plan year.

 

Responsibilities of the CEO:  The CEO of the Company administers the program
directly and provides liaison to the Compensation Committee, including the
following specific responsibilities: recommend the

 

--------------------------------------------------------------------------------


 

Plan participants to be included in the Plan each year.  This includes
determining if additional employees should be added to the Plan and if any Plan
participants should be removed from participating in the Plan. Provide
recommendations for the award opportunity amounts at threshold, target and
target plus for tiers II and below.  The CEO will review the objectives and
evaluations, adjust guideline awards for performance and recommend final awards
to the Compensation Committee.  Provide other appropriate recommendations that
may become necessary during the life of the plan.  This could include such items
as changes to Plan provisions.

 

Amendments and Plan Termination:  The Company has developed the Plan on the
basis of existing business, market and economic conditions, current services,
and staff assignments.  If substantial changes occur that affect these
conditions, services, assignments, or forecasts, the Company may add to, amend,
modify or discontinue any of the terms or conditions of the Plan at any time
with approval from the Compensation Committee.  The Compensation Committee may,
at its sole discretion, terminate, change or amend any of the Plan as it deems
appropriate.

 

MISCELLANEOUS

 

Reorganization:  If the Company shall merge into or consolidate with another
company, or reorganize, or sell substantially all of its assets to another
company, firm, or person such succeeding or continuing company, firm, or person
shall succeed to, assume and discharge the obligations of the Company under this
Plan.  Upon the occurrence of such event, the term “Company” as used in this
Plan shall be deemed to refer to the successor or survivor company.

 

Tax Withholding:  The Company shall withhold any taxes that are required to be
withheld from the benefits provided under this Plan.

 

Designated Fiduciary:  The Company shall be the named fiduciary and Plan
Administrator under the Plan.  The named fiduciary may delegate to others
certain aspects of the management and operation responsibilities of the Plan
including the employment of advisors and the delegation of ministerial duties to
qualified individuals.

 

No Guarantee of Employment:  This Plan is not an employment policy or contract. 
It does not give the Plan participant the right to remain an employee of the
Company, nor does it interfere with the Company’s right to discharge the Plan
participant.

 

--------------------------------------------------------------------------------

(1) An extraordinary event may include a merger, acquisition or divestiture that
was not outlined in strategic plan, investment gains or losses, changes in
capital cost structure, unplanned branch openings, unexpected and strong sales
oriented addition to staff, and increase of 50% or more of collection expenses.

 

 

--------------------------------------------------------------------------------


 

INCENTIVE RANGES AND AWARD OBJECTIVES

 

Eagle Bancorp, Inc.

 

 

 

 

 

 

 

Proposed Incentive Ranges

Tier

 

Name

 

Position

 

Threshold

 

Target

 

Target
Plus

I

 

Ron Paul

 

Chairman and CEO

 

*

 

*

 

*

II

 

Susan Riel

 

Sr. EVP & COO of the Bank

 

*

 

*

 

*

III

 

James Langmead

 

EVP & Chief Financial Officer

 

*

 

*

 

*

III

 

Antonio Marquez

 

Chief Lending Officer — CRE

 

*

 

*

 

*

III

 

Janice Williams

 

EVP & Chief Credit Officer

 

*

 

*

 

*

III

 

Steven Reed

 

EVP & Chief Deposit Officer

 

*

 

*

 

*

IV

 

Michael Flynn

 

EVP & COO of Eagle Bancorp

 

*

 

*

 

*

IV

 

Thomas Murphy

 

President Community Banking

 

*

 

*

 

*

IV

 

Larry Bensignor

 

EVP & General Counsel

 

*

 

*

 

*

 

 

 

 

 

 

Percent of Salary

 

NOTE:           Threshold, target and target plus payout thresholds have been
established for each tier in order to ensure competitive payouts and budget
costs associated with this program.

 

--------------------------------------------------------------------------------


 

2014 Senior Staff Incentive Goals

 

 

 

Paul

 

Riel

 

Murphy

 

Flynn

 

Marquez

 

Langmead

 

Williams

 

Bensignor

 

Reeder

 

Target

 

Net Income

 

35

%

20

%

 

 

15

%

 

 

15

%

 

 

 

 

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NPAs

 

 

 

 

 

 

 

 

 

15

%

 

 

30

%

 

 

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Strategic Alignment

 

25

%

20

%

 

 

15

%

 

 

15

%

 

 

20

%

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Loan Growth (Average Balance)

 

 

 

 

 

 

 

 

 

30

%

 

 

 

 

 

 

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Average Core Deposit Growth

 

 

 

 

 

 

 

 

 

15

%

 

 

 

 

 

 

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DDA Deposit Growth

 

 

 

 

 

25

%

 

 

 

 

 

 

 

 

 

 

20

%

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MMA Deposit Growth

 

 

 

 

 

20

%

 

 

 

 

 

 

 

 

 

 

20

%

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Non Interest Income

 

 

 

 

 

15

%

 

 

 

 

15

%

 

 

 

 

20

%

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Efficiency Ratio

 

 

 

15

%

 

 

 

 

 

 

20

%

 

 

 

 

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Non Traditional Fee Income (aggregate)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

30

%

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Non Interest Expenses

 

 

 

20

%

 

 

 

 

 

 

 

 

20

%

 

 

20

%

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NIM

 

 

 

 

 

 

 

 

 

20

%

15

%

 

 

 

 

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Average Annual Individual Deposits

 

 

 

 

 

25

%

25

%

 

 

 

 

 

 

15

%

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Average Annual Individual Loans

 

 

 

 

 

 

 

20

%

 

 

 

 

 

 

15

%

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Charge Offs

 

 

 

 

 

 

 

 

 

 

 

 

 

30

%

 

 

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dept/Individual Performance

 

40

%

25

%

15

%

25

%

20

%

20

%

20

%

20

%

20

%

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100

%

100

%

100

%

100

%

100

%

100

%

100

%

100

%

100

%

 

 

 

--------------------------------------------------------------------------------